Case: 22-10403      Document: 00516542289         Page: 1    Date Filed: 11/11/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                  No. 22-10403
                                Summary Calendar                             FILED
                                                                     November 11, 2022
                                                                        Lyle W. Cayce
   United States of America,                                                 Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Jason Tout-Puissant,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-625-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jason Tout-Puissant has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Tout-Puissant has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10403     Document: 00516542289          Page: 2   Date Filed: 11/11/2022




                                   No. 22-10403


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2